Marion App. No. 9-06-33, 2007-Ohio-1906. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals Journal Entry filed June 7, 2007:
“Does the amendment to R.C. 1343.03, effective June 2, 2004, adjust the 10% rate of post-judgment interest calculated on a final judgment that was entered prior to the date of the amendment, but not paid in full and pending on appeal?”
*1504Lanzinger, J., dissents.
The conflict cases are Hausser & Taylor, LLP v. Accelerated Sys. Integration, Inc., Cuyahoga App. No. 86547, 2006-Ohio-1582, and Hilliard v. First Indus., L.P., 165 Ohio App.3d 335, 2005-Ohio-6469.